DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
The NPL references dated 05/24/2022 and the arguments presented by International Chemical Corporation (ICC) in regards to the use of non-energized nozzles in method of lubricating a conveyor with a lubricant has been considered.  However, ICC fails to provide any argument in regards to providing a thin film thickness of less than 2mm which was cited in the previous reasons for allowance in the notice dated 02/24/2022.  Therefore, the arguments against patentability based on teachings of non-energized nozzles by prior art fails to address every limitation of the instant claims.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/24/2022 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 41 – 59 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The claims recite a method of lubricating a conveyor comprising the steps of installing a lubricant dispensing system and instructing an operator to use this system, however the final limitation in claim 41 says that a thin film having a thickness of less than about 2 mm is formed.  This is confusing, as claim 41 does not require any steps of actually applying the lubricant.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 41 – 59 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) an abstract idea of instructing an operator to use the lubricant dispensing system. Instructing an operator is considered to be a mental process which may include verbally informing the operator or providing an operator with written instructions.  This judicial exception is not integrated into a practical application because once the operator has been instructed, there are no actions.  The claim does not require an application of the lubricant. The claim does not recite any elements which are significantly more than the abstract idea.  While a dispensing system comprising a conveyor belt, a lubricant distribution line and a plurality of non-energized nozzles is recited in claim 41, these elements are routine and conventional in the art as shown by Johnson et al. (US 6,688,434) which predates the effective filing date of the present application.  
Johnson is also discussed in a Non-Patent Literature dated 06/24/2019 by International Chemical Corporation (“ICC”) in regards to it’s teaching of non-energized nozzles in the U.S. application 15/868,572.  On page 26, ICC points to teachings by Johnson of plurality of nozzles having pressures of lower than 40 psi and nozzles which have not been modified by high pressures of between 40 psi to 110 psi, compressed air or sonification; the description by which applicants have characterized non-energized nozzles.  
Johnson teaches conveyor and lubricating apparatus, lubricant dispensing device and method for applying lubricant to conveyor (title).  Conveyor being lubricated includes a conveyor surface for transporting items (i.e., conveyor belt) and a dispensing system and dispensing line (i.e., lubricant distribution line) for lubricating the conveyor surface (column 1 lines 40 – 56).  Spray nozzles (i.e., plurality of nozzles) which are placed relative to the conveyor surface are used (column 2 lines 37 – 41).  Thus, an installed lubricant dispensing system is provided and the step of installing a lubricant dispensing system, comprising a conveyor belt, lubricant distribution line and a plurality of non-energized nozzles located along the lubricant distribution line is provided by Johnson.
Johnson teaches application of the lubricant utilizes nozzles at pressures of at least about 20 psig (psi) for between about 1 second and about 20 seconds at a frequency of between about 1 minute and about 10 minutes (column 2 lines 1 – 10).  An exemplary operating threshold pressure of the nozzle is between about 5 psig and about 10 psig (column 6 lines 1 – 7). 
The identified claim limitation(s) that recite(s) an abstract idea do/does not fall within the enumerated groupings of abstract ideas in Section I of the 2018 Revised Patent Subject Matter Eligibility Guidance published in the Federal Register (84 FR 50) on January 7, 2019. Nonetheless, the claim limitation(s) is/are being treated as reciting an abstract idea because the claimed method of lubricating a conveyor only requires the step of installing a lubricant dispensing system and the step of instructing an operator to use the dispensing system but does not require a step of applying the composition since the operator may ignore the instruction and still meet the claimed limitation.  Mere instructions to apply an exception using a standard conveyor lubrication system cannot provide an inventive concept.  The claim is not patent eligible.
  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAIWO OLADAPO whose telephone number is (571)270-3723. The examiner can normally be reached 8-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 571-272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/TAIWO OLADAPO/Primary Examiner, Art Unit 1771